Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is entered into as of
November 3, 2017 (the “Execution Date”), by and among Probility Media
Corporation, a Nevada corporation (the “Company”), and the investors listed on
the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).

 

 

RECITALS

 

A.     WHEREAS, the Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.     WHEREAS, the Company has authorized the issuance of a new series of
promissory notes (the “Notes”), which Notes shall be convertible into the
Company’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Notes.

 

C.     WHEREAS, each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, (i) that principal
amount of Notes set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate amount for all Buyers shall be $3,500,000),
and (ii) Warrants, in substantially the form attached hereto as Exhibit B (the
“Warrants”), representing the right to acquire that number of shares of Common
Stock set forth opposite such Buyer’s name in column (4) on the Schedule of
Buyers (which aggregate number for all Buyers shall be equal 3,888,886
Warrants). The shares of Common Stock issuable pursuant to the terms of the
Notes are referred to herein as the “In-Kind Payment Shares.” The shares of
Common Stock issuable pursuant to the terms of the Warrants are referred to in
this Agreement, collectively, as the “Warrant Shares.”

 

D.     WHEREAS, in order to induce the Buyers to enter into this Agreement, the
Company has also agreed to issue those shares of Common Stock to the Buyers as
set forth opposite each such Buyer’s name in column (7) on the Schedule of
Buyers (the “Commitment Shares”).

 

E.      WHEREAS, the Commitment Shares, the Notes, the Warrants, the In-Kind
Payment Shares and the Warrant Shares are collectively referred to herein as the
“Securities”.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the Company and each Buyer (severally and
not jointly), intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.               PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)             Closings.

 

(i)              Notes, Warrants and Commitment Shares. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 6 and 7 below,
the Company agrees to issue and sell to each Buyer, and each Buyer severally,
but not jointly, agrees to purchase from the Company at each Closing (as defined
below), (x) the amount of Notes, as is set forth opposite such Buyer’s name in
column (3) on the Schedule of Buyers, and (y) Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers, up to an aggregate amount of $3,500,000 for all
Buyers In addition to the foregoing delivery of Notes and Warrants, the Company
also agrees to issue to each Buyer that amount of Commitment Shares to each
Buyer as is set forth opposite such Buyer’s name in column (7) on the Schedule
of Buyers.

 

(ii)            Purchase Price. The aggregate purchase price for the Notes to be
purchased by each Buyer (the “Purchase Price”) shall be the amount set forth
opposite such Buyer’s name in column (5) on the Schedule of Buyers equal to an
aggregate amount of up to $3,000,000 for all Buyers.

 

 

 

 1 

 

 

(iii)          First Closing. On the First Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from
the Company, those certain Securities at such Purchase Prices set forth in the
“First Closing” section of the Schedule of Buyers. Subject to the satisfaction
(or written waiver) of the conditions thereto set forth in Section 6 and Section
7 below, the date and time of such initial issuance and sale of pursuant to this
Agreement shall be 5:00 P.M., Eastern Standard Time, on the Effective Date, or
such other mutually agreed upon time (the “First Closing Date”). Such initial
closing of the transactions contemplated by this Agreement (the “First Closing”)
shall occur on the Initial Closing Date at such location as may be agreed to by
the parties. At the First Closing, the Company shall deliver all Commitment
Shares issuable pursuant to this Agreement to the Buyers as set forth in column
(7) on the Schedule of Buyers.

 

(iv)           Second Closing. On the Second Closing Date (as defined below),
the Company shall issue and sell to the Buyer and the Buyer agrees to purchase
from the Company those certain Securities at such Purchase Prices set forth in
the “Second Closing” section of the Schedule of Buyers. Subject to the
satisfaction (or written waiver) of the conditions set forth in Section 6 and
Section 7, the date and time of such issuance will be 5:00 P.M., Eastern
Standard Time, on the earliest Business Day following the satisfaction (or
written waiver) of such conditions, but the Buyers shall only be obligated to
purchase the Securities if such date is after the forty-fifth (45th) day
following the First Closing Date but before the ninetieth (90th) day following
the First Closing Date (the “Second Closing Date”) provided that,
notwithstanding anything contained herein, EMA Financial, LLC shall not be
obligated to purchase any Securities at the Second Closing (as defined below)
but may participate in such Second Closing to the extent it elects to purchase
Securities in its sole discretion.. Such second closing of the transactions
contemplated by this Agreement (the “Second Closing”) shall occur on the Second
Closing Date at such location as may be agreed to by the parties. The First
Closing and the Second Closing are both referred to herein as “Closings.” The
First Closing Date and the Second Closing Date are both referred to herein as
“Closing Dates.”

 

(v)             Form of Payment. At each Closing, (A) each Buyer shall deliver
to the Company its portion of the Purchase Price for the Notes and Warrants to
be issued and sold to such Buyer at the Closing by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions and
(B) the Company shall deliver to each Buyer the Notes and related Warrants which
such Buyer is purchasing hereunder, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee.

 

2.               BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the Execution Date and as of the First Closing, and, if
applicable, the Second Closing that:

 

(a)             Organization; Authority. Such Buyer is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

(b)             No Public Sale or Distribution. Such Buyer is (i) acquiring the
Notes and the Warrants, (ii) upon conversion of the Notes will acquire the
In-Kind Payment Shares and (iii) upon exercise of the Warrants (other than
pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire the
Warrant Shares issuable upon exercise of the Warrants, in each case, for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person (as defined below) to distribute any of the Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(c)             Accredited Investor Status. Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

(d)             Reliance on Exemptions. Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

 

 



 2 

 

 

(e)             Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Buyer in writing. Such Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of the Company.
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained herein. Such Buyer understands that its investment in the
Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(f)              No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)             Transfer or Resale. Such Buyer understands that (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) sold, assigned
or transferred pursuant to an exemption therefrom. Notwithstanding the
foregoing, the Securities may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Securities and
such pledge of Securities shall not be deemed to be a transfer, sale or
assignment of the Securities hereunder, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document (as defined in Section 3(b)), including, without
limitation, this Section 2(g).

 

(h)             Legends.

 

(i)              Such Buyer understands that the certificates or other
instruments representing the Notes and the Warrants, until such time as the
resale of the In-Kind Payment Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the In-Kind Payment
Shares and the Warrant Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

At any time after the Execution Date, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of the Securities upon which it is stamped or, if available, issue to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer (other than pursuant to Rule 144), such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall be responsible for the issuance fees of its transfer
agent, its legal counsel (with respect to legal opinions from its counsel
covering all the Buyers in any such opinion upon any sale pursuant to Rule 144)
and all DTC fees associated with such issuance.

 

 

 

 3 

 

 

(i)              Validity; Enforcement. This Agreement and the other Transaction
Documents to which such Buyer is a party have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(j)              No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(k)             No Bad Actor Disqualification Event. Such Buyer represents,
after reasonable inquiry, that none of the “Bad Actor” disqualifying events
described in Rule 506(d)(l)(i) to (viii) under the Securities Act (a
“Disqualification Event”) is applicable to such Buyer or any of its Rule 506(d)
Related Parties (if any), except a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) applies. “Rule 506(d) Related Party” means a
person or entity that is a beneficial owner of such Buyer’s securities for
purposes of Rule 506(d).

 

3.               REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the
Execution Date and as of the First Closing and the Second Closing:

 

(a)             Organization and Qualification. Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any joint venture or
any entity in which the Company, directly or indirectly, owns more than 10% of
the capital stock or holds an equivalent equity or similar interest) are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, individually or taken as a whole,
or on the transactions contemplated hereby or in the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents. As used in this Agreement, any
adverse event that does not have a long-term effect on the Company is not a
Material Adverse Effect. For purposes of this subsection, “long-term effect”
means an effect lasting more than twelve (12) months. The Company has no
Subsidiaries, except as set forth on Schedule 3(a).

 

(b)             Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Commitment Shares, the Notes, the
Warrants, and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and Warrants and the reservation for issuance and the issuance of the
In-Kind Payment Shares issuable pursuant to the terms of the Notes and the
reservation for issuance and issuance of Warrant Shares issuable upon exercise
of the Warrants have been duly authorized by the Company’s Board of Directors
and in accordance with any other filings as may be required by any state
securities agencies) no further filing, consent, or authorization is required by
the Company, its board of directors or its stockholders. This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

 

 



 4 

 

 

(c)             Issuance of Securities. The issuance of the Commitment Shares,
the Notes and the Warrants have been duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be validly issued
and free from all taxes, liens and charges with respect to the issue thereof,
and the Notes and Warrants shall be entitled to the rights and preferences set
forth therein. As of the First Closing Date, the Company shall have reserved
from its duly authorized capital stock fifteen million (15,000,000) shares of
Common Stock to be issuable solely pursuant to the terms of the Notes or upon
exercise of the Warrants. Upon issuance or conversion in accordance with the
Notes or the exercise of the Warrants and payment of the exercise price under
the Warrants (including by Cashless Exercise) thereunder, the Conversion Shares
and the Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. Assuming the accuracy of each
of the representations and warranties set forth in Section 2 of this Agreement,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act. This Section 3(c) is subject to the same
limitation described in the second to last sentence of Section 3(b).

 

(d)             No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the Warrants, and reservation for issuance and
issuance of the In-Kind Payment Shares and the Warrant Shares) will not (i)
result in a violation of any articles of incorporation, any certificate of
formation, any certificate of designations or other constituent documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or the bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) in any respect under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state laws
and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.

 

(e)             Consents. Neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any government, court, regulatory, self-regulatory,
administrative agency or commission or other governmental agency, authority or
instrumentality, domestic or foreign, of competent jurisdiction (a “Governmental
Authority”) or any other Person in order for it to execute, deliver or perform
any of its obligations under or contemplated by the Transaction Documents, in
each case in accordance with the terms hereof or thereof, except for (i) the
filing of a Form D pursuant to Regulation D promulgated by the SEC under the
1933 Act and (ii) the filings required by applicable state “blue sky” securities
laws, rules and regulations. The Company and its Subsidiaries are unaware of any
facts or circumstances that might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.

 

(f)              Acknowledgment Regarding Buyer’s Purchase of Securities. The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, or (ii) an “affiliate”
(as defined in Rule 144) of the Company or any of its Subsidiaries. The Company
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of the Company or any of its Subsidiaries (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(g)             No General Solicitation; Placement Agent. Neither the Company,
nor any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. Neither the Company nor any of its Subsidiaries has engaged any
placement agent or other agent in connection with the sale of the Securities,
except for RK Equity Advisors, LLC. In the event that a broker-dealer or other
agent or advisory is engaged by the Company subsequent to the initial Closing,
the Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby in connection with the sale of the Securities.
The Company shall pay, and hold each Buyer harmless against, any liability, loss
or expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim.

 

 

 



 5 

 

 

(h)             No Integrated Offering. None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or caused this offering of the Securities to require
approval of stockholders of the Company for purposes of any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated, but excluding
stockholder consents required to authorize and issue the Securities or waive any
anti-dilution provisions in connection therewith. None of the Company, its
Subsidiaries, their affiliates and any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of any such
applicable stockholder approval provisions.

 

(i)              Dilutive Effect. The Company understands and acknowledges that
the number of In-Kind Payment Shares issuable upon conversion of the Notes will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue In-Kind Payment Shares upon conversion of the Notes in
accordance with this Agreement and the Notes, and its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants, is, in each case, not limited by the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)              Application of Takeover Protections; Rights Agreement. The
Company and its board of directors have taken all necessary actions, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
if any relating to accumulations of beneficial ownership of Common Stock or a
change in control of the Company.

 

(k)             Material Liabilities; Financial Statements. The Company has no
liabilities or obligations, absolute or contingent (individually or in the
aggregate), except (i) liabilities and obligations incurred after October 31,
2016 in the ordinary course of business that are not material and (ii)
obligations under contracts made in the ordinary course of business that would
not be required to be reflected in financial statements prepared in accordance
with generally accepted accounting principles as applied in the United States,
consistently applied for the periods covered thereby (“GAAP”). The financial
statements of the Company delivered to the Buyers on or prior to the Execution
Date are a correct and complete copy of the audited financial statements
(including, in each case, any related notes thereto) of the Company and its
Subsidiaries, on a consolidated basis, for the fiscal years ended October 31,
2016 and 2015 and the quarter ended July 31, 2017, which have been filed with
the SEC (the “Financial Statements”), and such statements fairly present in all
material respects the financial position of the Company and its Subsidiaries, on
a consolidated basis, at the respective dates thereof and the results of its
operations and cash flows for the periods indicated. The Financial Statements do
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except as disclosed on Schedule 3(k).

 

(l)              Absence of Certain Changes. Since July 31, 2017, there has been
no material adverse change and no material adverse development in the business,
assets, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Without limiting the
generality of the foregoing, neither the Company nor any of its Subsidiaries
has:

 

(i)              declared, set aside or paid any dividend or other distribution
with respect to any shares of capital stock of the Company or any of its
Subsidiaries or any direct or indirect redemption, purchase or other acquisition
of any such shares;

 

(ii)            sold, assigned, pledged, encumbered, transferred or other
disposed of any tangible asset of the Company or any of its Subsidiaries (other
than sales or the licensing of its products to customers in the ordinary course
of business consistent with past practice), or sold, assigned, pledged,
encumbered, transferred or other disposed of any Intellectual Property (other
than licensing of products of the Company or its Subsidiaries in the ordinary
course of business and on a non-exclusive basis);

 

(iii)          entered into any licensing or other agreement with regard to the
acquisition or disposition of any Intellectual Property (as hereinafter defined)
other than licenses in the ordinary course of business consistent with past
practice or any amendment or consent with respect to any licensing agreement
filed or required to be filed with respect to any Governmental Authority;

 

(iv)           affected capital expenditures, individually or in the aggregate,
in excess of $100,000;

 

(v)             created/allowed the creation of any Lien on any property of the
Company or any of its Subsidiaries except for Permitted Liens and Liens in
existence on the Execution Date that are described on Schedules 3(m) or 3(s);

 

(vi)           affected any payment, discharge, satisfaction or settlement of
any suit, action, claim, arbitration, proceeding or obligation of the Company or
any of its Subsidiaries, except in the ordinary course of business and
consistent with past practice;

 

 

 



 6 

 

 

(vii)         affected any split, combination or reclassification of any equity
securities;

 

(viii)       sustained any material loss, destruction or damage to any property
of the Company or any Subsidiary, whether or not insured;

 

(ix)           made any acceleration or prepayment of any Indebtedness (as
defined below) for borrowed money or the refunding of any such Indebtedness;

 

(x)             sustained any labor trouble involving the Company or any
Subsidiary or any material change in their personnel or the terms and conditions
of employment;

 

(xi)           affected any waiver of any valuable right, whether by contract or
otherwise;

 

(xii)         entered into any loan or extension of credit to any officer or
employee of the Company;

 

(xiii)       affected any change in the independent public accountants of the
Company or its Subsidiaries or any material change in the accounting methods or
accounting practices followed by the Company or its Subsidiaries, as applicable,
or any material change in depreciation or amortization policies or rates;

 

(xiv)       sustained any resignation or termination of any officer, key
employee or group of employees of the Company or any of its Subsidiaries;

 

(xv)         affected any change in any compensation arrangement or agreement
with any employee, officer, director or stockholder that would result in the
aggregate compensation to such Person in such year to exceed $150,000;

 

(xvi)       affected any material increase in the compensation of employees of
the Company or its Subsidiaries (including any increase pursuant to any written
bonus, pension, profit sharing or other benefit or compensation plan, policy or
arrangement or commitment), or any increase in any such compensation or bonus
payable to any officer, stockholder, director, consultant or agent of the
Company or any of its Subsidiaries having an annual salary or remuneration in
excess of $100,000;

 

(xvii)     undergone any revaluation of any of their respective assets,
including, without limitation, writing down the value of capitalized inventory
or writing off notes or accounts receivable or any sale of assets other than in
the ordinary course of business;

 

(xviii)    affected any acquisition or disposition of any material assets (or
any contract or arrangement therefor), or any other material transaction by the
Company or any Subsidiary otherwise than for fair value in the ordinary course
of business;

 

(xix)       written-down the value of any asset of the Company or its
Subsidiaries or written-off as uncollectible of any accounts or notes receivable
or any portion thereof except in the ordinary course of business and in a
magnitude consistent with historical practice;

 

(xx)         cancelled any debts or claims or any material amendment,
termination or waiver of any rights of the Company or its Subsidiaries; or

 

(xxi)       entered into any agreement, whether in writing or otherwise, to take
any of the actions specified in the foregoing items (i) through (xxi).

 

Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.

 

 

 

 7 

 

 

 

(m)           No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in Schedule 3(m) hereto, the Company and its Subsidiaries
have no liabilities or obligations of any nature (whether accrued, absolute,
contingent, unasserted or otherwise and whether due or to become due) other than
those liabilities or obligations that are disclosed in the Company’s SEC filings
and Financial Statements or which do not exceed, individually in excess of
$50,000 and in the aggregate in excess of $250,000. The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the
Execution Date and there are no loss contingencies that are required to be
accrued by the Statement of Financial Accounting Standard No. 5 of the Financial
Accounting Standards Board which are not provided for in the Financial
Statements. Schedule 3(m) also sets forth those liabilities and obligations of
the Company that shall be satisfied with the proceeds of the transaction
contemplated by this Agreement.

 

(n)             Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Articles of Incorporation, any certificate of designation, preferences or rights
of any other outstanding series of preferred stock of the Company or the Bylaws
(as defined in Section 3(r)) or their organizational charter or articles of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation (each a “Legal Requirement”) applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except for possible violations which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or could reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and could not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

(o)             Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(p)             Management. During the past five year period, no current officer
or director of the Company or any of its Subsidiaries has been the subject of:

 

(i)              a petition under bankruptcy laws or any other insolvency or
moratorium law or has a receiver, fiscal agent or similar officer been appointed
by a court for such Person, or any partnership in which such person was a
general partner at or within two years before the time of such filing, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of such filing;

 

(ii)            a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(iii)          any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

(1)             Acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

 

 

 8 

 

 

(2)             Engaging in any type of business practice; or

 

(3)             Engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of securities
laws or commodities laws;

 

(iv)           any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any authority barring, suspending or otherwise limiting
for more than 60 days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;

 

(v)             a finding by a court of competent jurisdiction in a civil action
or by the SEC or other authority to have violated any securities law, regulation
or decree and the judgment in such civil action or finding by the SEC or any
other authority has not been subsequently reversed, suspended or vacated; or

 

(vi)           a finding by a court of competent jurisdiction in a civil action
or by the Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated.

 

(q)             Transactions With Affiliates. Except as disclosed in the
Company’s SEC filings, no current employee, director, officer or, to the
knowledge of the Company, any former employee, director or officer, any
stockholder of the Company or its Subsidiaries, affiliate of any thereof who
occupied such role during the past 12 months, (i) a party to any transaction
with the Company or its Subsidiaries (including any contract, agreement or other
arrangement providing for the furnishing of services by, or rental of real or
personal property from, or otherwise requiring payments to, any such director,
officer or stockholder or such associate or affiliate or relative) or (ii) the
direct or indirect owner of an interest in any corporation, firm, association or
business organization which is a competitor, supplier or customer of the Company
or its Subsidiaries (except for a passive investment (direct or indirect) in
less than 5% of the common stock of a company whose securities are publicly
traded on or quoted), nor does any such Person receive income from any source
other than the Company or its Subsidiaries which relates to the business of the
Company or its Subsidiaries or should properly accrue to the Company or its
Subsidiaries. No employee, officer, stockholder or director of the Company or
any of its Subsidiaries or member of his or her immediate family is indebted to
the Company or its Subsidiaries, as the case may be, nor is the Company or any
of its Subsidiaries indebted (or committed to make loans or extend or guarantee
credit) to any of them, other than (i) for payment of salary for services
rendered, (ii) reimbursement for reasonable expenses incurred on behalf of the
Company, and (iii) for other standard employee benefits made generally available
to all employees or executives (including stock option agreements outstanding
under any stock option plan approved by the board of directors of the Company).

 

(r)              Equity Capitalization. As of the Execution Date, the authorized
capital stock of the Company consists of 100,000,000 shares of Common Stock. The
capitalization of the Company immediately prior to each Closing is set forth on
Schedule 3(r)(A) attached hereto and the capitalization of the Company
immediately following each Closing is set forth on Schedule 3(r)(B) attached
hereto. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as disclosed in
Schedule 3(r)(C): (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
scrip, rights to subscribe to, or calls, exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding, credit agreements, credit facilities evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company has not issued
any stock appreciation rights or “phantom stock” or any similar rights; and (ix)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the Financial Statements in accordance with GAAP but not so
disclosed in the Financial Statements. The Company has furnished to the Buyers
true, correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

 

 

 

 9 

 

 

 

(s)             Indebtedness and Other Contracts. Except for Permitted Liens and
as disclosed in the Company’s Financial Statements and SEC filings or on
Schedule 3(s), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a description
of the material terms of any such outstanding Indebtedness. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in GAAP, consistently applied for the
periods covered thereby, is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, deed of trust. lien, pledge, charge, security
interest, easement, covenant, right of way, restriction, equity or encumbrance
of any nature whatsoever in or upon any property or assets (including accounts
and contract rights) with respect to any asset (a “Lien”) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto, and (z) “Permitted Liens” means: (a) Liens
for current Taxes or other governmental charges, assessments or levies that are
not yet due and payable, and (b) landlord’s, mechanic’s, carrier’s, workmen’s,
repairmen’s or other similar Liens arising or incurred in the ordinary course of
business which are not, individually or in the aggregate, material to the
business or the Company.

 

(t)              Absence of Litigation. There is no action, suit, arbitration or
other legal, administrative or other governmental investigation, inquiry or
proceeding (whether federal, state, local or foreign) pending or, to the best of
the Company’s knowledge, threatened against or affecting the Company or any of
its Subsidiaries or any of their respective properties, assets, capital stock or
businesses or any of the Company’s or any of its Subsidiaries’ officers or
directors. After reasonable inquiry of its employees, the Company is not aware
of any fact which might result in or form the basis for any such action, suit,
arbitration, investigation, inquiry or other proceeding. Neither the Company nor
any of its Subsidiaries is subject to any order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority.

 

(u)             Employee Matters; Benefit Plans.

 

(i)              The employment of each officer and employee of the Company is
terminable at the will of the Company, except as disclosed on Schedule 3(u). The
Company and its Subsidiaries have complied in all material respects with all
applicable laws relating to wages, hours, equal opportunity, collective
bargaining, workers’ compensation insurance and the payment of social security
and other taxes. The Company is not aware that any officer, key employee or
group of employees intends to terminate his, her or their employment with the
Company or its Subsidiaries, as the case may be, nor does the Company have a
present intention, or know of a present intention of its Subsidiaries, to
terminate the employment of any officer, key employee or group of employees.
There are no pending or, to the knowledge of the Company, threatened employment
discrimination charges or complaints against or involving the Company or its
Subsidiaries before any federal, state, or local board, department, commission
or agency, or unfair labor practice charges or complaints, disputes or
grievances affecting the Company or its Subsidiaries.

 

 

 

 10 

 

 

(ii)            Since the Company’s inception, to the knowledge of the Company
neither the Company nor its Subsidiaries has experienced any labor disputes,
union organization attempts or work stoppage due to labor disagreements. There
are no unfair labor practice charges or complaints against the Company or its
Subsidiaries pending, or to the knowledge of the Company, threatened before the
National Labor Relations Board or any comparable state agency or authority.
There are no written or oral contracts, commitments, agreements, understandings
or other arrangements with any labor organization, nor work rules or practices
agreed to with any labor organization or employee association, applicable to
employees of the Company or any of its Subsidiaries, nor is the Company or its
Subsidiaries a party to, or bound by, any collective bargaining or similar
agreement; there is not, and since the Company’s inception there has not been,
any representation of the employees of the Company or its Subsidiaries by any
labor organization and, to the knowledge of the Company, there are no union
organizing activities among the employees of the Company or its Subsidiaries,
and to the knowledge of the Company, no question concerning representation has
been raised or is threatened respecting the employees of the Company or its
Subsidiaries.

 

(iii)          Schedule 3(u)(iii) contains a true, correct and complete list of
each pension, retirement, savings, deferred compensation and profit-sharing plan
and each stock option, stock appreciation, stock purchase, performance share,
bonus or other incentive plan, severance plan, health, group insurance or other
welfare plan, or other similar plan (whether written or otherwise) and any
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), under which the
Company has any current or future obligation or liability (including any
potential, contingent or secondary liability under Title IV of ERISA) or under
which any employee or former employee (or beneficiary of any employee or former
employee) of the Company has or may have any current or future right to benefits
(the term “plan” shall include any contract, agreement (including an employment
or independent contractor agreement), policy or understanding, each such plan
being hereinafter referred to in this Agreement individually as a “Benefit
Plan”). The Company has delivered to each Buyer true, correct and complete
copies of (i) each material Benefit Plan, including any amendments thereto, (ii)
the summary plan description, if any, for each Benefit Plan, including any
summaries of material modifications made since the most recent summary plan
description, (iii) the latest annual report which has been filed with the
Internal Revenue Service (the “IRS”) for each Benefit Plan required to file an
annual report, and (iv) the most recent IRS determination letter for each
Benefit Plan that is a pension plan (as defined in ERISA) intended to be
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended
(the “Code”). Each Benefit Plan intended to be tax qualified under Sections
401(a) and 501(a) of the Code is and has been determined by the IRS to be tax
qualified under Sections 401(a) and 501(a) of the Code and, since such
determination, no amendment to or failure to amend any such Benefit Plan and no
other event or circumstance has occurred that could reasonably be expected to
adversely affect its tax qualified status.

 

(iv)           There are no actions, claims, audits, lawsuits or arbitrations
pending, or, to the knowledge of the Company, threatened, with respect to any
Benefit Plan or the assets of any Benefit Plan. Each Benefit Plan has been
administered in all material respects in accordance with its terms and with all
applicable Legal Requirements (including, without limitation, the Code and
ERISA).

 

(v)             The consummation of the transactions contemplated by this
Agreement will not (1) entitle any employee or independent contractor of the
Company or its Subsidiaries to severance pay or termination benefits, (2)
accelerate the time of payment or vesting, or increase the amount of
compensation due to any current or former employee or independent contractor of
the Company or its Subsidiaries, (3) obligate the Company or any of its
affiliates to pay or otherwise be liable for any compensation, vacation days,
pension contribution or other benefits to any current or former employee,
consultant, agent or independent contractor of the Company or its Subsidiaries
for periods before each Closing, (4) require assets to be set aside or other
forms of security to be provided with respect to any liability under a Benefit
Plan, or (5) result in any “parachute payment” (within the meaning of Section
280G of the Code) under any Benefit Plan.

 

(vi)           No Benefit Plan is subject to the provisions of Section 412 of
the Code or Part 3 of Subtitle B of Title I of ERISA. No Benefit Plan is subject
to Title IV of ERISA and no Benefit Plan is a “multiemployer plan” (within the
meaning of Section 3(37) of ERISA). Since inception, neither the Company, its
Subsidiaries, nor any business or entity treated as a single employer with the
Company or its Subsidiaries for purposes of Title IV of ERISA contributed to or
was obliged to contribute to a pension plan that was at any time subject to
Title IV of ERISA.

 

(vii)         No Benefit Plan has provided, been required to provide, provides
or is required to provide, at any time in the past, present, or future, health,
medical, dental, accident, disability, death or survivor benefits to or in
respect of any Person beyond one year following termination of employment,
except to the extent required under any state insurance law or under Part 6 of
Subtitle B of Title I of ERISA and under Section 4980B of the Code. No Benefit
Plan covers any individual that is not an employee or advisor of the Company or
its Subsidiaries, other than spouses and dependents of employees under health
and child care policies listed in Schedule 3(u)(vii), true and complete copies
of which have been made available to each Buyer.

 

 

 



 11 

 

 

Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, each officer of the Company is currently devoting all
of such officer’s business time to the conduct of the business of the Company.
Except as otherwise permitted pursuant to employment agreements with the Company
disclosed to the Buyers, the Company is not aware of any officer or key employee
of the Company or any of its Subsidiaries planning to work less than full time
at the Company or its Subsidiaries in the future.

 

(v)             Real Property. The Company does not hold title to, or hold a
leasehold interest in, any real property, other than customary office leases.
Any real property and facilities held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as would not have a Material Adverse Effect.

 

(w)           Intellectual Property.

 

(i)              Except as set forth on Schedule 3(w)(i), the Company and its
Subsidiaries own all right, title and interest in and to, or have a valid and
enforceable license to use all the Intellectual Property used by them in
connection with the their respective businesses, which represents all
intellectual property rights necessary to the conduct of the their business as
now conducted. The Company and its Subsidiaries are in material compliance with
all contractual obligations relating to the protection of such of the
Intellectual Property as they use pursuant to license or other agreement. The
conduct of the business of the Company and its Subsidiaries as currently
conducted or contemplated does not conflict with or infringe any proprietary
right or Intellectual Property of any third party, including, without
limitation, the transmission, reproduction, use, display or modification of any
content or material (including framing, and linking web site content) on a web
site, bulletin board or other like medium hosted by or on behalf of the Company
or any of its Subsidiaries, except for such infringements and conflicts which
could not reasonably be expected to have a Material Adverse Effect. There is no
claim, suit, action or proceeding pending or threatened against the Company or
any Subsidiary: (i) alleging any such conflict or infringement with any third
party’s proprietary rights; or (ii) challenging the Company’s or any
Subsidiary’s ownership or use of, or the validity or enforceability of any
Intellectual Property.

 

(ii)            Schedule 3(w)(ii) sets forth a complete and current list of
registered trademarks or copyrights, issued patents, applications thereof, or
other forms of registration anywhere in the world that is owned by the Company
or a Subsidiary (“Listed Intellectual Property”) and the owner of record, date
of application or issuance and relevant jurisdiction as to each. All Listed
Intellectual Property is owned by the Company or a Subsidiary, free and clear of
security interests, liens, encumbrances or claims of any nature. All Listed
Intellectual Property is valid, subsisting, unexpired, in proper form and
enforceable and all renewal fees and other maintenance fees that have fallen due
on or prior to the Execution Date have been paid. No Listed Intellectual
Property is the subject of any proceeding before any governmental, registration
or other authority in any jurisdiction, including any office action or other
form of preliminary or final refusal of registration, except as noted on
Schedule 3(w)(ii). The consummation of the transactions contemplated hereby will
not alter or impair in any material respect any Intellectual Property that is
owned or licensed by the Company or a Subsidiary.

 

(iii)          Schedule 3(w)(iii) sets forth a complete list of all material
agreements relating to Intellectual Property to which the Company or a
Subsidiary is a party, subject or bound (the “Intellectual Property Contracts”)
(other than agreements involving (A) the license of the Company of standard,
generally commercially available “off-the-shelf” third party products or (B)
non-disclosure agreements). Each Intellectual Property Contract: (i) is valid
and binding on the Company or a Subsidiary, as the case may be, and the
counterparties thereto, and is in full force and effect and (ii) upon
consummation of the transactions contemplated hereby shall continue in full
force and effect without penalty or other adverse consequence.

 

(iv)           Except as disclosed on Schedule 3(w)(iv), the Company and its
Subsidiaries are not under any obligation to pay royalties or other payments in
connection with any agreement, nor restricted from assigning their rights
respecting Intellectual Property nor will the Company or any Subsidiary
otherwise be, as a result of the execution and delivery of this Agreement or the
performance of the Company’s obligations under this Agreement, in material
breach of any agreement relating to the Intellectual Property.

 

(v)             Except as disclosed on Schedule 3(w)(v), no present or former
employee, officer or director of the Company or any Subsidiary, or agent or
outside contractor of the Company or any Subsidiary, holds any right, title or
interest, directly or indirectly, in whole or in part, in or to any Intellectual
Property that is owned or licensed by the Company or any Subsidiary.

 

 

 

 12 

 

 

(vi)           Except as disclosed on Schedule 3(w)(vi): (i) none of the Listed
Intellectual Property has been used, disclosed or appropriated to the detriment
of the Company or any Subsidiary for the benefit of any Person other than the
Company; and (ii) no employee, independent contractor or agent of the Company or
any Subsidiary has misappropriated any trade secrets or other confidential
information of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of the Company or any
Subsidiary that would reasonably be expected to have a Material Adverse Effect.

 

(vii)         Except as disclosed on Schedule 3(w)(vii), any programs,
modifications, enhancements or other inventions, improvements, discoveries,
methods or works of authorship (“Works”) that were created by employees of the
Company or any Subsidiary were made in the regular course of such employees’
employment or service relationships with the Company or its Subsidiary using the
Company’s or the Subsidiary’s facilities and resources and, as such, constitute
either works made for hire or all rights and title to and in such Works have
been fully assigned to the Company or a Subsidiary.

 

(viii)       For the purpose of this Section 3(w), “Intellectual Property” shall
mean all of the following: (A) trademarks and service marks, trade dress,
product configurations, trade names and other indications of origin,
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (B) inventions, discoveries,
improvements, ideas, know-how, formula methodology, processes, technology,
software (including password unprotected interpretive code or source code,
object code, development documentation, programming tools, drawings,
specifications and data) and applications and patents in any jurisdiction
pertaining to the foregoing, including re-issues, continuations, divisions,
continuations-in-part, renewals or extensions; (C) trade secrets, including
confidential information and the right in any jurisdiction to limit the use or
disclosure thereof; (D) copyrights in writings, designs software, mask works or
other works, applications or registrations in any jurisdiction for the foregoing
and all moral rights related thereto; (E) database rights; (F) Internet Web
sites, domain names and applications and registrations pertaining thereto and
all intellectual property used in connection with or contained in all versions
of the Company’s Web sites; (G) rights under all agreements relating to the
foregoing; (H) books and records pertaining to the foregoing; and (I) claims or
causes of action arising out of or related to past, present or future
infringement or misappropriation of the foregoing.

 

(x)             Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(y)             Subsidiary Rights. The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

(z)             Tax Status.

 

(i)              Except as disclosed on Schedule 3(z), the Company and its
Subsidiaries have filed in the appropriate jurisdictions all material returns,
reports, information statements and other documentation required to be filed or
maintained, in connection with the calculation, determination, assessment or
collection of any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties, governmental fees and charges of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits, gross income or gross receipts,
and also ad valorem, value added, sales, use, service, real or personal
property, capital stock, stock transfer, license, payroll, withholding,
employment, social security, workers’ compensation, unemployment compensation,
utility, severance, production, excise, stamp, occupation, premium, windfall
profits, environmental, transfer and gains taxes and customs duties (each a
“Tax”).

 

 

 

 

 13 

 

 

(ii)            Each of the Company and its Subsidiaries has paid all material
Taxes and other assessments due from and payable by the Company and its
Subsidiaries on or prior to the date hereof on a timely basis except as to those
set forth in Schedule 3(z)(ii). The charges, accruals, and reserves for Taxes
with respect to the Company and its Subsidiaries are adequate to cover Tax
liabilities of the Company and its Subsidiaries accruing throughout the
Execution Date. Except as set forth in Schedule 3(z)(ii), each of the Company
and its Subsidiaries has complied in all material respects with all applicable
Legal Requirements relating to the payment and withholding of Taxes (including
withholding and reporting requirements under Sections 1441 through 1464, 3401
through 3406, and 6041 and 6049 of the Code and similar provisions under any
other applicable Legal Requirements) and, within the time and in the manner
prescribed by law, has withheld from wages, fees and other payments and paid
over to the proper governmental or regulatory authorities all amounts required.
Except as set forth in Schedule 3(z)(ii), neither the Company nor any of its
Subsidiaries has received notice of assessment or proposed assessment of any
Taxes claimed to be owed by it or any other Person on its behalf. Except as set
forth in Schedule 3(z)(ii), no Returns filed by or on behalf of the Company or
any of its Subsidiaries with respect to Taxes are currently being audited or
examined. Except as set forth in Schedule 3(z)(ii), neither the Company nor any
of its Subsidiaries has received notice of any such audit or examination. Except
as set forth in Schedule 3(z)(ii), no issue has been raised by any taxing
authority with respect to the Company or any of its Subsidiaries in any audit or
examination which, by application of similar principles, could reasonably be
expected to result in a proposed material adjustment to the liability for Taxes
for any period not so examined.

 

(iii)          Except as disclosed on Schedule 3(z)(iii), no known Liens have
been filed against the Company or any of its Subsidiaries with respect to any
Taxes (other than Liens for Taxes not yet due and payable). Neither the Company
nor any of its Subsidiaries has elected pursuant to the Code to be treated as an
S corporation or any comparable provision of local, state or foreign law, or has
made any other elections pursuant to the Code (other than elections that relate
solely to entity classification, methods of accounting, depreciation, or
amortization) that would have a material effect on the business, properties,
prospects, or financial condition of the Company and its Subsidiaries,
individually or in the aggregate.

 

(iv)           The Company has received notices and requests for information
from the IRS and certain states regarding its failure to file its Taxes. Neither
the Company nor any of its Subsidiaries has been a member of an affiliated group
(as defined in Section 1504(a) of the Code) or filed or been included in a
combined, consolidated or unitary income tax return other than the affiliated
group of which the Company is currently the common parent. Neither the Company
nor any of its Subsidiaries is required to include in income any adjustment
pursuant to Section 481(a) of the Code by reason of a voluntary change in
accounting methods initiated by the Company or any of its Subsidiaries, and no
Governmental Authority has proposed an adjustment or change in accounting
method. Neither the Company nor any of its Subsidiaries is a party to any Tax
sharing or Tax indemnity agreement or any other agreement of a similar nature
that remains in effect. Neither the Company nor any of its Subsidiaries has
consented to any waiver of the statute of limitations for the assessment of any
Taxes or has requested any extension of time for the payment of any Taxes.
Neither the Company nor any of its Subsidiaries has ever held a material
beneficial interest in any other Person, other than those listed in Schedule
3(z)(iv). Neither the Company nor any of its Subsidiaries is obligated to make,
nor as a result of any event connected with the transactions contemplated by
this Agreement will become obligated to make, any payment that would not be
deductible under Section 280G of the Code. Neither the Company nor any
Subsidiary of the Company is a “passive foreign investment company” within the
meaning of Section 1296 of the Code (a “PFIC”), and the Company does not
anticipate that the Company or any additional foreign Subsidiary will become a
PFIC in the foreseeable future.

 

(aa)          Internal Accounting and Disclosure Controls. Except as disclosed
in the Company’s SEC filings, the Company and each of its Subsidiaries maintain
a system of internal accounting controls appropriate for its size.

 

(bb)         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed by the Company in its
Financial Statements or that otherwise would be reasonably likely to have a
Material Adverse Effect.

 

(cc)          Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(dd)         Illegal or Unauthorized Payments; Political Contributions Neither
the Company or any of its Subsidiaries nor, to the best of the Company’s
knowledge (after reasonable inquiry of its officers and directors), any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries.

 

 

 



 14 

 

 

(ee)          Transfer Taxes. As of each Closing, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(ff)           Books and Records. The books of account, ledgers, order books,
records and documents of the Company and its Subsidiaries accurately and
completely reflect all information relating to the respective businesses of the
Company and its Subsidiaries, the nature, acquisition, maintenance, location and
collection of each of their respective assets, and the nature of all
transactions giving rise to material obligations or accounts receivable of the
Company or its Subsidiaries, as the case may be, except where the failure to so
reflect such information would not have a Material Adverse Effect. The minute
books of the Company and its Subsidiaries contain accurate records of all
meetings and accurately reflect all other actions taken by the stockholders,
boards of directors and all committees of the boards of directors, and other
governing Persons of the Company and its Subsidiaries, respectively.

 

(gg)         Money Laundering. The Company and its Subsidiaries are in
compliance with, and have not previously violated, the USA PATRIOT ACT of 2001
(the “PATRIOT Act”) and all other applicable U.S. and non-U.S. anti-money
laundering laws and regulations, including, but not limited to, the laws,
regulations and Executive Orders and sanctions programs administered by the U.S.
Office of Foreign Assets Control (“OFAC”), including, but not limited, to (i)
Executive Order 13224 of September 23, 2001 entitled, “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism” (66 Fed. Reg. 49079 (2001)); and (ii) any regulations contained in 31
CFR, Subtitle B, Chapter V (collectively, the “Anti-Money Laundering/OFAC
Laws”).

 

(hh)         U.S. Real Property Holding Corporation. The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Internal Revenue Code of 1986, as amended, and the Company shall so certify
upon any Buyer’s request.

 

(ii)            Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(jj)            Shell Company Status. The Company is not an issuer identified in
Rule 144(i)(1)(i) of the 1933 Act as of the Execution Date, however the Company
is an issuer identified in Rule 144(i)(1)(ii) of the 1933 Act as of the
Execution Date. As of November 8, 2016, the Company filed all “Form 10”
information as prescribed by Rule 144(i)(2) of the 1933 Act, and as of November
8, 2017, holders of the Company’s securities will be eligible to rely on Rule
144 of the 1933 Act regarding the removal of 1933 Act restrictions regarding the
transfer and sale of shares thereunder.

 

(kk)         No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506 under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is subject
to any Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

(ll)            Other Covered Persons. The Company is not aware of any Person
(other than any Issuer Covered Person) that has been or will be paid (directly
or indirectly) remuneration for solicitation of Buyers or potential purchasers
in connection with the sale of any Regulation D Securities.

 

 

 

 15 

 

 

(mm)     Disclosure. The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company. No statement made by the Company in this Agreement,
any other Transaction Document or the Exhibits and Schedules attached hereto or
in any certificate or schedule furnished or to be furnished by or on behalf of
the Company to the Investors or any of their representatives in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The due diligence materials
previously provided by or on behalf of the Company to each Buyer (the “Due
Diligence Materials”), have been prepared in a good faith effort by the Company
to describe the Company’s present and proposed products, and projected growth
and the Company and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein not
misleading, except that with respect to assumptions, projections and expressions
of opinion or predictions contained in the Due Diligence Materials, the Company
represents only that such assumptions, projections, expressions of opinion and
predictions were made in good faith and that the Company believes there is a
reasonable basis therefor. The Due Diligence Materials contain all material
agreements of the Company and its Subsidiaries and no material agreements of the
Company or its Subsidiaries exist other than those provided in the Due Diligence
Materials. The Company acknowledges and agrees that no Buyer participated in the
preparation of, or has any responsibility for, the content of any Due Diligence
Materials.

 

(nn)         Sarbanes-Oxley. As may or may not be applicable, the Company is in
compliance with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the Effective Date.

 

(oo)         Accountants. The Company’s accountants are set forth in the SEC
filings and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(pp)         No Market Manipulation. The Company has not, and to its knowledge
no person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(qq)         Title to Assets. The Company owns good and marketable title, free
and clear of all Liens, to all of the personal property and assets reflected in
the Financial Statements or acquired by it after the dates presented in the
Financial Statements, except for (A) assets which have been sold since the
Financial Statements in the ordinary course of business, (B) Liens securing
liabilities reflected in the Financial Statements or incurred in the ordinary
course of business, (C) Liens for current Taxes not yet due and payable, and (D)
Permitted Liens.

 

(rr)           Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this
Section 3 in any material respect, in addition to any other remedies available
to the Buyer pursuant to this Agreement, it will be considered an “Event of
Default” under the Notes.

 

4.               COVENANTS.

 

(a)             Best Efforts. Each party shall use its commercially reasonable
efforts timely to satisfy each of the covenants below and the conditions to be
satisfied by it as provided in Sections 6 and 7 of this Agreement.

 

(b)             Use of Proceeds.

 

(i)              The Company will use the proceeds from the sale of the
Securities in the First Closing to fund the Company’s working capital. The
Company will use the proceeds from the sale of the Securities in the Second
Closing to fund the closing of the contemplated transaction described and set
forth on Schedule 4(b) to this Agreement (the “Contemplated Transaction”). The
Company shall not use any proceeds from the transactions contemplated by this
Agreement, at any time, to repay indebtedness (other than to the Buyers), to
lend money, to give credit, or to advance funds to any of its officers,
directors, employees, or affiliates, other than as set forth on Schedule 4(b).

 

(ii)            In the event that the Contemplated Transaction has not been
consummated by the 120th day following the Execution Date, such shall constitute
an “Event of Default” under the Notes, and all outstanding amounts thereunder
shall immediately become due and payable to the holders thereof.

 

 

 

 16 

 

 

(c)             Reporting Status. Until the date on which a Buyer or any
transferee or assignee thereof to whom a Buyer assigns its rights as a holder of
Securities under this Agreement and/or the Notes (each an “Investor”, and
collectively, the “Investors”) shall have sold all of the In-Kind Payment Shares
and Warrant Shares and none of the Notes and Warrants is outstanding (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the Securities Exchange Act of 1934, as amended
(the “1934 Act”), and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would no longer require or otherwise permit such
termination.

 

(d)             Financial Information. As long as any Securities remain
outstanding, the Company agrees to send the following to each Investor during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K
(or any analogous reports under the 1934 Act) and any registration statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on
the same day as the release thereof, e-mailed copies of all press releases
issued by the Company or any of its Subsidiaries, and (iii) copies of any
notices and other information made available or given to the stockholders of the
Company generally, contemporaneously with the making available or giving thereof
to the stockholders. As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in the City of New York
are authorized or required by law to remain closed.

 

(e)             Listing. The Company shall maintain the listing or quotation of
the Common Stock on the OTCQB, OTCQX or other securities market (any, a
“Principal Market”, which shall not include the OTCPink or Pinksheets), and
neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(e).

 

(f)              Fees. Subject to Section 8 below, at the First Closing, the
Company shall reimburse SBI Investments LLC, 2014-1 (“Sea Otter”) or its
designee(s) for all costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including all legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount may be withheld by such Buyer from its
Purchase Price at the Closing to the extent not previously reimbursed by the
Company. Notwithstanding the foregoing, in no event will the costs and expenses
of Sea Otter reimbursed by the Company pursuant to this Section 4(f) exceed
$10,000.00 with respect to the Closings without the prior approval of the
Company. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions relating to or
arising out of the transactions contemplated hereby but only to the extent that
the Company has agreed with any such party to pay such fees. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

(g)             Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by an Investor in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(g) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(g) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

 

 

 17 

 

 

(h)             Disclosure of Transactions and Other Material Information. On or
before 9:30 a.m., New York time, on the first (1st) Business Day after each
Closing, the Company shall file a Current Report on Form 8-K describing all the
material terms of the transactions contemplated by the Transaction Documents in
the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, this Agreement and the forms of Note
and Warrant all (together, the “8-K Filing”). From and after the filing of the
8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
with respect to the Transaction Documents, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate. The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the Execution Date without the express prior written consent of
such Buyer. If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company or any of its Subsidiaries, it may
provide the Company with written notice thereof. The Company shall, within two
(2) Business Days of receipt of such notice, make public disclosure of such
material, nonpublic information. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, its Subsidiaries, or any of its or their respective
officers, directors, employees, stockholders or agents for any such disclosure.
To the extent that the Company delivers any material, non-public information to
a Buyer without such Buyer’s consent, such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions as is required by applicable law and regulations,
provided that each Buyer shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release. Without
the prior written consent of any applicable Buyer, neither the Company nor any
of its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as the Company has been
advised by its counsel as may be required by law including the Rules of the SEC
or in response to written comments of the Staff of the SEC.

 

(i)              Additional Notes; Variable Securities. Except as provided for
herein, so long as Sea Otter or any other other Buyer beneficially owns at least
ten percent (10%) of the Notes issued pursuant to this Agreement, the Company
will not issue any Notes other than to the Buyers as contemplated hereby and the
Company shall not issue any other securities that would cause a breach or
default under the Notes or the Warrants. From the Execution Date until such time
when no Buyer beneficially owns more than ten percent (10%) of the Notes issued
pursuant to this Agreement, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies with the market price of the Common Stock.

 

(j)              Corporate Existence. Corporate Existence. So long as any Buyer
beneficially owns any Securities, the Company shall maintain its corporate
existence. So long as any Buyer beneficially owns at least ten percent (10%) of
the Notes issued pursuant to this Agreement, the Company shall not (i) complete
any merger, business combination or consolidation with or of another Person
which would trigger a requirement of the Company to file with the SEC the
historical financial statements of such Person pursuant to Rule 8-04 of
Regulation S-X of the 1933 Act (or Rule 3-05, if the Company is no longer a
smaller reporting company) unless, prior to completion of such transaction,
management of the Company is reasonably certain that such other Person’s
financial statements can be audited by an accounting firm registered with the
Public Company Accounting Oversight Board and prepared in accordance with U.S.
GAAP within a period of 60 days following the completion date of such
transaction, (ii) directly or indirectly, effect any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, or (iii) directly
or indirectly, in one or more related transactions effect any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property.

 

(k)             Conduct of Business. The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.
The Company and its Subsidiaries shall at all times be in compliance with the
Foreign Corrupt Practices Act; the PATRIOT Act, and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations; and the laws,
regulations and Executive Orders and sanctions programs administered by the
OFAC, including, without limitation, the “Anti-Money Laundering/OFAC Laws”.

 

 

 



 18 

 

 

(l)              Public Information. At any time during the period commencing on
the Execution Date and ending two years from the Execution Date, if (A) a
registration statement is not available for the resale of all of the Securities,
and unless the Securities may be sold without restriction or limitation pursuant
to Rule 144 and without the requirement to be in compliance with Rule 144(c)(1)
, if the Company shall (i) fail for any reason to satisfy the requirements of
Rule 144(c)(1), including, without limitation, the failure to satisfy the
current public information requirement under Rule 144(c) or (ii) if the Company
becomes an issuer described in Rule 144(i)(1)(i), and the Company shall fail to
satisfy any condition set forth in Rule 144(i)(2), and (B) any such failure
continues for more than fifteen (15) Business Days (a “Public Information
Failure”) then, as partial relief for the damages to any holder of Securities by
reason of any such delay in or reduction of its ability to sell the Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each such holder an amount in cash equal to
one percent (1.0%) of the aggregate Purchase Price of such holder’s Notes (less
all Notes converted to Common Stock) on the day of a Public Information Failure
and on every thirtieth day (pro-rated for periods totaling less than thirty
days) thereafter until the earlier of (i) the date such Public Information
Failure is cured and (ii) such time that such public information is no longer
required pursuant to Rule 144. The payments to which a holder shall be entitled
pursuant to this Section 4(l) are referred to herein as “Public Information
Failure Payments.” Notwithstanding the foregoing, in no event shall the Public
Information Failure Payments exceed 10% of the aggregate Purchase Price of such
holder’s outstanding Notes. Public Information Failure Payments shall be paid on
the earlier of (I) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (II) the third Business Day after
the event or failure giving rise to the Public Information Failure Payments is
cured. In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of 1% per month (prorated for partial months) until paid in
full.

 

(m)           Trading Activities. Neither the Buyers nor any of their respective
affiliates has an open short position (or other hedging or similar transactions)
in the Common Stock and the Buyers agree that they shall not, and that it will
cause their respective affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock.

 

(n)             Taxes. The Company will pay, and save and hold the Buyers
harmless from any and all liabilities (including interest and penalties) with
respect to, or resulting from any delay or failure in paying, stamp and other
taxes (other than income taxes), if any, which may be payable or determined to
be payable on the execution and delivery or acquisition of the Notes, Warrants,
In-Kind Payment Shares or Warrant Shares.

 

(o)             Deleted.

 

(p)             Books and Records. The Company will keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Company and its Subsidiaries in
accordance with GAAP.

 

(q)             Notice of Disqualification Events. The Company will notify the
Buyers in writing, prior to the First or Second Closing of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

 

(r)              New Debt. For a period of one year from the Execution Date,
neither the Company nor any Subsidiary shall enter into any agreement creating
indebtedness for the Company or any Subsidiary, including but not limited to
entering into (i) any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument, under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due that involves, either individually or in aggregate
with other such agreements, obligations greater than $100,000.00, and (ii) any
equipment lease, agreement evidencing purchase money security interests, or
other similar transaction in the ordinary course of business that involves,
either individually or in aggregate with other such agreements, obligations
greater than $250,000.00, in either case without the prior written consent of
the Required Holders.

 

(s)             Distributions. While the Notes remain outstanding, the Company
shall not make any distributions of cash or property on equity, without the
prior written consent of the Required Holders. Notwithstanding the foregoing,
the Company may effect stock dividends and stock splits as provided by law.

 

(t)              DTC Eligibility. For so long as any Securities are outstanding,
the Company will employ as the transfer agent for the Common Stock a participant
in the Depository Trust Company Automated Securities Transfer Program and cause
the Common Stock to be transferable pursuant to such program.

 

 

 



 19 

 

 

(u)             Closing Documents. On or prior to thirty (30) calendar days
after the First Closing, the Company agrees to deliver, or cause to be
delivered, to each Buyer and K&L Gates, LLP a complete closing set of the
executed Transaction Documents, Securities and any other documents required to
be delivered to any party pursuant to Section 7 hereof or otherwise.

 

(v)             Co-Operation. If, on behalf of a Buyer, a broker-dealer requests
the Company to provide information concerning Securities of the Company held by
a Holder, the Company will use commercially reasonable efforts to provide the
requested information to the extent it has the information and the request seeks
information which is not privileged.

 

(w)           Lock-Box. In the event that the Company defaults under any of the
Notes or Warrants, the Company shall enter into a lock-box agreement with the
Buyers whereby (i) each month, the Company shall wire a minimum of $97,222.00 of
its gross revenues following the First Closing and $194,444.00 of its revenues
following the Second Closing, on a monthly basis, into a bank account designated
by Sea Otter for Sea Otter to direct the satisfaction of the Company’s
obligations under the Notes as agent for and on behalf of all Buyers, pro rata,
and (ii) such agreement shall contain such other terms expressly set forth in
the term sheet that preceded and such other terms as customary in agreements of
that kind.

 

(x)             No Transfer to Non-Buyers. Each of the Buyers agrees that, as
long as any of the Notes remain outstanding, no Buyer shall transfer, assign, or
otherwise dispose of its Notes, Warrants, or any rights under this Agreement, to
any third-party that is not one of the Buyers listed on the Schedule of Buyers.
It is agreed that if there is a breach by any Buyer of the foregoing sentence,
the other Buyers cannot be adequately or reasonably compensated by money
damages. Accordingly, in the event of a breach by a Buyer of this Section 4(x),
the Buyers agree that such a breach would cause irreparable injury to the other
Buyers and the Company, and that if the Company or the other Buyers shall bring
legal proceedings against the violating Buyer to enforce such restrictive
covenant, the Company and plaintiff Buyers shall be entitled to seek all
available civil remedies, at law or in equity, including, without limitation, an
order of specific performance, an injunction without posting a bond, monetary
damages, attorneys’ fees, and costs.

 

(y)             Reservation of Shares. On or before November 30, 2017, the
Company shall have filed a Schedule 14C with the SEC calling for a special
meeting of its stockholders to authorize additional shares. Upon such vote, the
Company shall take all actions necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 300% of the maximum number of
shares of Common Stock issuable (i) upon conversion of the maximum amount of
Notes (assuming for purposes hereof, that the Notes are convertible at the
Conversion Price and without taking into account any limitations on the
conversion of the Notes set forth in therin) and (ii) upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants), in each case, determined as if issued as of
the trading day immediately preceding the applicable date of determination (the
“Required Reserved Amount”). If at any time the number of shares of Common Stock
authorized and reserved for issuance is not sufficient to meet the Required
Reserved Amount, the Company will promptly take all corporate action necessary
to authorize and reserve a sufficient number of shares, including, without
limitation, calling an additional special meeting of stockholders to authorize
additional shares to meet the Company’s obligations under this covenant, in the
case of an insufficient number of authorized shares, obtain stockholder approval
of an increase in such authorized number of shares, and voting any treasury
shares of the Company in favor of an increase in the authorized shares of the
Company to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount. In connection with any such vote, each Buyer hereby
agrees that it shall, if requested by the Company, vote all shares of capital
stock held by such Buyer in favor of any such increase in the authorized number
of shares.

 

(z)             DTC Eligibility. On or prior to November 30, 2017, the Company,
through its transfer agent, will be a participant in the DTC Fast Automated
Securities Transfer (FAST) Program and the Common Stock will be eligible to be
transferred electronically to third parties via the DTC Fast Automated
Securities Transfer (FAST) Program.

 

5.               REGISTER.

 

The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Notes in which the Company shall record the name
and address of the Person in whose name the Notes have been issued (including
the name and address of each transferee), the amount of Notes held by such
Person and the number of In-Kind Payment Shares issuable upon conversion of the
Notes held by such Person. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

 

 



 20 

 

 

6.               CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the First and the Second Closing, if
applicable is subject to the satisfaction, at or before the Closing, of each of
the following conditions, provided that these conditions are for the Company’s
sole benefit and may be waived by the Company at any time in its sole discretion
by providing each Buyer with prior written notice thereof:

 

(i)              Such Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.

 

(ii)            Such Buyer shall have delivered to the Company the Purchase
Price (less, in the case of any Buyer, the amount withheld by such Buyer
pursuant to Section 4(f)) for the Notes being purchased by such Buyer at the
Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(iii)          The representations and warranties of such Buyer shall be true
and correct as of the date when made and as of the First and the Second Closing,
if applicable, as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the First and the Second Closing, if applicable.

 

(iv)           Prior to the Second Closing Date, each Buyer listed on the
Schedule of Buyers shall have delivered its Purchase Price to the Company and
otherwise satisfied its obligations regarding the First Closing, and shall have
initiated payments via wire transfer regarding the Purchase Price payments
required for the Second Closing.

 

7.               CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at each Closing is subject to the satisfaction, at or before the First
Closing and the Second Closing, if applicable, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)              The Company shall have duly executed and delivered to such
Buyer each of the Transaction Documents and the certificates representing the
Notes and the Warrants (allocated in such numbers as such Buyer shall request in
writing at least two (2) Business Days prior to the First and the Second
Closing, if applicable) being purchased by such Buyer at the Closing pursuant to
this Agreement.

 

(ii)            The Company shall have delivered to such Buyer a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in each such entity’s jurisdiction of formation issued by the
Secretary of State (or equivalent) of such jurisdiction of formation as of a
date within ten (10) days before the First Closing.

 

(iii)          The Company shall have delivered to such Buyer a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada within ten (10) days of the First Closing.

 

(iv)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of each Closing Date, as
to (i) the resolutions consistent with Section 3(b) as adopted by the Company’s
board of directors in a form reasonably acceptable to such Buyer, (ii) the
Articles of Incorporation, (iii) the Bylaws, each as in effect at the First
Closing, and (iv) an incumbency certificate signed by an officer or officers of
the Company certifying the signature and office of each officer executing this
Agreement or any other Transaction Documents.

 

(v)             The representations and warranties of the Company shall be true
and correct as of the date when made and as of the First and the Second Closing
Date, if applicable as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the First and the Second Closing, if applicable. Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the First Closing and the Second Closing, if
applicable, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer.

 

 

 



 21 

 

 

(vi)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

(vii)         The Notes in the form attached hereto as Exhibit A shall have been
delivered and shall be in full force and effect, enforceable against the Company
in accordance with their terms and shall not have been amended.

 

(viii)       The Warrants in the form attached hereto as Exhibit B shall have
been delivered and shall be in full force and effect, enforceable against the
Company in accordance with their terms and shall not have been amended.

 

(ix)           All of the Commitment Shares shall have been delivered to the
Buyers at the First Closing.

 

(x)             Prior to each Closing, the Company and its transfer agent shall
have executed irrevocable instructions regarding the issuance of shares of
Common Stock upon the in-kind payment/exercise of the Notes and Warrants, in a
form acceptable to Sea Otter.

 

(xi)           The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.

 

(xii)         Prior to the Second Closing Date, the Company shall have executed
definitive documents, sufficient, in Sea Otter’s sole determination, to effect
the closing of the Contemplated Transaction.

 

8.               TERMINATION.

 

In the event that (i) the First Closing shall not have occurred with respect to
a Buyer on or before ten (10) Business Days from the Execution Date due to the
Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), or (ii) the Second Closing shall not have occurred
with respect to a Buyer on or before ninety (90) days from the Execution Date
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), then in either case, the nonbreaching parties shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date by delivering a written notice to that
effect to each other party to this Agreement and without liability of any party
to any other party; provided, however, that if this Agreement is terminated
pursuant to this Section 8, the Company shall remain obligated to reimburse Sea
Otter for the expenses described in Section 4(f) above.

 

9.               MISCELLANEOUS.

 

(a)             Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)             Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that an e-mail signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not an e-mail
signature.

 

(c)             Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

 

 



 22 

 

 

(d)             Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)             Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and either (i) the
holders of at least a majority of the Notes outstanding as of the applicable
date of determination which must include Sea Otter as long as Sea Otter (or any
of its Affiliates) owns at least five percent (5%) of the Notes issued pursuant
to this Agreement, or (ii) Sea Otter as long as Sea Otter (or any of its
Affiliates) owns at least five percent (5%) of the Notes issued pursuant to this
Agreement (the “Required Holders”); provided that any such amendment or waiver
that complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer. Any amendment or waiver
effected in accordance with this Section 9(e) shall be binding upon each Buyer
and holder of Securities and the Company. No such amendment shall be effective
to the extent that it applies to less than all of the Buyers or holders of
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to the Transaction Documents,
holders of Notes or holders of Warrants, as the case may be. The Company has
not, directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.

 

(f)              Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by e-mail; or (iii) one (1)
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and email
addresses for such communications shall be:

 

If to the Company:

 

Probility Media Corp.

1517 San Jacinto Street

Houston, TX 77002

Attention: Mr. Evan M. Levine, Chairman & CEO

E-mail: evan@probilitymedia.com

 

 

With a copy (for informational purposes only) to:

 

Olshan Frome Wolosky, LLP

1325 Avenue of the Americas, 15th Floor

New York, New York 10019

Attn: Spencer G. Feldman, Esq.

E-mail: sfeldman@olshanlaw.com

 

 

 

 23 

 

 

 

If to a Buyer, to its address and email address set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

With a copy (for informational purposes only) to:

 

K&L Gates LLP

200 S. Biscayne Boulevard, Suite 3900

Miami, FL 33131

Telephone: 305.539.3300

E-mail:     john.owens@klgates.com

Attention: John D. Owens, III, Esq.

 

or to such other address and/or email address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s email containing the time, date, recipient e-mail and
an image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
e-mail or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 

(g)             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, except by operation of law. A Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights.

 

(h)             No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee shall have the right to
enforce the obligations of the Company with respect to Section 9(k).

 

(i)              Survival. Unless this Agreement is terminated under Section 8,
the representations, warranties, agreements and covenants hereunder shall
survive the Closing and the delivery, conversion and/or exercise of the
Securities, as applicable. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

(j)              Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)             Indemnification.

 

(i)              In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(h), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 

 

 



 24 

 

 

(ii)            Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of counsel
selected to defend the Indemnitee, the representation by such counsel of the
Indemnitee and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceeding. Legal counsel referred to in the
immediately preceding sentence shall be selected by the Investors holding at
least a majority of the Purchased Shares. The Indemnitee shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Indemnified Liabilities by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnitee that relates to such action or Indemnified Liabilities. The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnitee, which consent shall not be unreasonably withheld conditioned or
delayed, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. No
Indemnitee shall enter into any settlement of any action or proceeding subject
to this Section 9(k) without the prior written consent of the indemnifying
party. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(iii)          The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.

 

(iv)           The indemnity agreements contained herein shall be in addition to
(x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.

 

(l)              No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)           Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. Furthermore, the Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under the
Transaction Documents, any remedy at law may prove to be inadequate relief to
the Buyers. The Company therefore agrees that the Buyers shall be entitled to
seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

(n)             Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

 

 

 25 

 

 

(o)             Payment Set Aside. To the extent that the Company makes a
payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)             Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications which may hereafter be executed, (b) documents received by the
Buyers on the First and the Second Closing, if applicable (except for
certificates evidencing the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to the
Buyers, may be reproduced by any Buyer by any photographic, photostatic,
microfilm, micro-card, miniature photographic or other similar process and any
Buyer may destroy any original document so reproduced. All parties hereto agree
and stipulate that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by a
Buyer in the regular course of business) and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

 

(q)             Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
and each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

 

** Signature Page Follows **

 

 

 

 

 

 

 

 

 

 



 26 

 

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

 

COMPANY:

 

 

PROBILITY MEDIA CORPoration

 

 

By: /s/ Steven M. Plumb

Name: Steven M. Plumb

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 27 

 

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 

 

 

BUYERS:

 

 

SBI INVESTMENTS LLC, 2014-1

 

 

 

By: /s/ Peter Wisniewski

Name: Peter Wisniewski

Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 28 

 

 



IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the Execution Date.

 



 

BUYERS:

 

  By:

/s/ Thomas Walsh

Name: Thomas Walsh

Title: General Partner

          Cavalry Fund I, LP

 



        By: /s/ Stephanie Deutsch     Name: Stephanie Deutsch     Title:   
Manager, JJBL, LLC         By:

/s/ David Clark
Name: David Clark

Title: Principal
Vista Capial Investements, LLC

        By:

/s/ Felicia Preston
Name: Felicia Preston

Title: Director
EMA Financial, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 29 

 

 



SCHEDULE OF BUYERS

FIRST CLOSING

(1) (2) (3) (4) (5) (6) (7)

Buyer

Address and E-mail

Principal Amount of Notes

Aggregate Number of Warrants

Purchase Price

Legal Representative’s
Address and E-mail

 

Commitment Shares

              SBI INVESTMENTS LLC, 2014-1

107 Grand Street, 7th FL

New York, NY 10013

Attn: Jonathan Juchno

E-mail: jjuchno@seaotterglobal.com

$875,000 972,222 $750,000

K&L Gates, LLP

200 S. Biscayne Blvd.

Ste. 3900

Miami, FL 33131

Attn: John D. Owens, III, Esq.

E-mail: john.owens@klgates.com

 

120,968 JJBLSR, LLC

1517 San Jacinto Street

Houston, Texas 77002

Attn: Noah Davis

E-mail: noah@probilitymedia.com

$262,500 291,667 $225,000

Rob D. Cucher, Esq.

315 S. Beverly Drive, Suite 310

Beverly Hills, CA 90212

E-mail: cucherlaw@msn.com

36,290 EMA Financial, LLC

40 Wall Street 17th Fl.

New York, NY 10005

Attn: Felicia Preson

E-mail: fpreston@emafin.com

$145,825 161,972 $125,000

Peter J. Weisman, P.C.

513 West Mt. Pleasant Ave., Suite 208

Livingston, New Jersey 07039

Attn: Peter J. Weisman, Esq.

Email: pweisman@pweisman.com

20,153 CAVALRY FUND I, LP

61 Kinderkamack Rd.

Woodcliff Lake, NY 07677

Attention: Thomas Walsh

E-mail: thomas@cavalryfund.com

$233,325 259,194 $200,000

K&L Gates, LLP

200 S. Biscayne Blvd.

Ste. 3900

Miami, FL 33131

Attn: John D. Owens, III, Esq.

E-mail: john.owens@klgates.com

32,250 Vista Capital Investments, LLC

120 Birmingham Drive, Suite 230

Cardiff by the Sea, CA 92007

Attn: David Clark

E-mail: dclark@vci.us.com

$116,675 129,694 $100,000

120 Birmingham Drive, Suite 230

Cardiff by the Sea, CA 92007

Attn: David Clark

E-mail: dclark@vci.us.com

16,137              

 

 

 



  

 

 

SECOND CLOSING

 

                SBI INVESTMENTS LLC, 2014-1

107 Grand Street, 7th FL

New York, NY 10013

Attn: Jonathan Juchno

E-mail: jjuchno@seaotterglobal.com

[      ] [      ] $[      ]

K&L Gates, LLP

200 S. Biscayne Blvd.

Ste. 3900

Miami, FL 33131

Attn: John D. Owens, III, Esq.

E-mail: john.owens@klgates.com

 

  JJBLSR, LLC

1517 San Jacinto Street

Houston, Texas 77002

Attn: Noah Davis

E-mail: noah@probilitymedia.com

[      ] [      ] $[      ]

Rob D. Cucher, Esq.

315 S. Beverly Drive, Suite 310

Beverly Hills, CA 90212

E-mail: cucherlaw@msn.com

    EMA Financial, LLC

40 Wall Street 17th Fl.

New York, NY 10005

Attn: Felicia Preson

E-mail: fpreston@emafin.com

     

Peter J. Weisman, P.C.

513 West Mt. Pleasant Ave., Suite 208

Livingston, New Jersey 07039

Attn: Peter J. Weisman, Esq.

Email: pweisman@pweisman.com

    CAVALRY FUND I, LP

61 Kinderkamack Rd.

Woodcliff Lake, NY 07677

Attention: Thomas Walsh

E-mail: thomas@calvaryfund.com

     

K&L Gates, LLP

200 S. Biscayne Blvd.

Ste. 3900

Miami, FL 33131

Attn: John D. Owens, III, Esq.

E-mail: john.owens@klgates.com

    Vista Capital Investments, LLC

120 Birmingham Drive, Suite 230

Cardiff by the Sea, CA 92007

Attn: David Clark

E-mail: dclark@vci.us.com

     

120 Birmingham Drive, Suite 230

Cardiff by the Sea, CA 92007

Attn: David Clark

E-mail: dclark@vci.us.com

                   

 

 

 

 

 



   

 

 

 



EXHIBITS

 

 

Exhibit A          Form of Promissory Note

Exhibit B          Form of Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

